By the Court.

Lumpkin J.
delivering the opinion.
We are clear, that so far as the defendant Cleghorn admitted by his answer, a balance of money in his hands belonging to the estate of McDougald, that the Court should have ordered the same to be paid into Court without waiting for a final decree, 1 Smith’s Chancery Prac. 2d American, from 2d London Edition, p. 667 , 6 Ves, 738; 8 Ves. 68, 3 Bro, C. C., 365; 4 Nyl. & Craig, 165; S. C. 2 London Jurist, 911; 1 Hopkins, 274. And the fund will either be kept in the custody of the Court; or vested under the special order or discretion of the Court, as it may judge best.
Judgment reversed.